DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/30/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Regarding the claims 1, 8 and 12, the applicant argues the rejection under 35 U.S.C 103 is improper over Mei US 2021/0072599 in view of Nam US 2014/0293187 fails to teach or suggest (1) “the polymer dispersed liquid crystal is switch between an opaque state and a clear state because Mei does not teach or suggest that the scattering state is an opaque state”, and (2) “the polymer dispersed liquid crystal separated from the image generation layer or the pixel because Mei’s second liquid crystal layer 152 is part of the functional additional region 12. The Examiner respectfully disagrees. 
Regarding applicant’s argument (1), the current application (para.34) discloses an opaque state where light is scattered, so that the opaque state is formed by scattering light and the “opaque” state means “not transparent” state as well, and Mei discloses the polymer dispersed liquid crystal 152 is in scattering state by scattering the light from 42 to provide uniform illumination for images (para.99) in order to block the electronic component 30 below (para.99 and 89), so that the Mei disclose an opaque state as well.
Regarding applicant’s argument (2), firstly, the current application indicates that an image generation layer can be a pixel matrix, an array of light emitting diodes or a microelectromechanical system (para.16 and 24); Secondly, The Examiner interpret Mei’s backlight module (20), or Mei’s pixel driving electrodes within the main display region (11) ( para.120) as an image generation layer which is separated from the polymer dispersed liquid crystal (150) in region 12 (see figs.6 and 10 and para.144 discloses a partition 18 is provided between region 11 and region 12, so that either Mei’s backlight module 20, or Mei’s pixel driving electrodes within the display region 11 is separated from the polymer dispersed liquid crystal (150)).
Therefore, The Examiner maintains the rejection. 

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12, line 11, the phase “the pixel layer” should be “the pixel matrix” referring to line 9 “a pixel matrix”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei US 2021/0072599 in view of Nam US 2014/0293187.
Regarding claim 1, Mei discloses an apparatus, in at least figs.5-7 and 1-4, and para.121 discloses figs.5-7 works the same as figs.1-4, except the positions of the camera 30, region 12 and element 42, comprising: 
a display portion (11); 
a camera (30); 
a substrate (14) extending over the display portion and the camera (see at least fig.6); 
an image generation layer (backlight module 20, or at least pixel driving electrodes within the display region 11, para.120) disposed under the substrate within the display portion; and 
a polymer dispersed liquid crystal (152) separate from the image generation layer (see figs.6 and 10 and para.144 discloses a partition 18 is provided between region 11 and region 12, so that either Mei’s backlight module 20, or Mei’s pixel driving electrodes within the display region 11 is separated from the polymer dispersed liquid crystal in the region 12), the polymer dispersed liquid crystal disposed between the substrate and the camera (see fig.6), wherein the polymer dispersed liquid crystal is to switch between an opaque state and a clear state (para.101 and 108 disclose the polymer dispersed liquid crystal 152 switch between a scattering state and a transparent state), wherein the opaque state is to block the camera from receiving imaging light (para.101 and 108), and wherein the clear state allows light to pass through the polymer dispersed liquid crystal (para.101 and 108).
Mei does not explicitly disclose the substrate is a thin film transistor substrate.
Nam discloses an apparatus, in figs.1-20, a backlight (700) can be on either side of the display panel, the substrate (at least 110 with 130) is a thin film transistor substrate (see at least figs.1-4), and the image generation layer (700 or 150) disposed under the thin film transistor substrate within the display portion (see figs.1-4) for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel (abstract and para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a backlight can be on either side of the display panel, the substrate is a thin film transistor substrate, and the image generation layer disposed under the thin film transistor substrate within the display portion as taught by Nam in the apparatus of Mei for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel.
Regarding claim 2, Mei in view of Nam discloses a first terminal (the pixel driving electrodes in region 12, The Examiner note: para.33 of current application interprets a pixel electrode as a terminal 40a-1 as well) in contact with a first side of the polymer dispersed liquid crystal and a second terminal (the common electrode in region 12, para.80 discloses it’s a liquid crystal display unit, and Nam discloses a liquid crystal display unit having common electrode (260) and pixel driving electrodes 150 on two sides of the liquid crystal layer) in contact with a second side of the polymer dispersed liquid crystal (see fig.6) for the purpose of controlling the liquid crystal layer in contact with a second side of the polymer dispersed liquid crystal. The reason for combining is the same as claim 1.
Regarding claim 3, Mei in view of Nam discloses the first terminal is disposed on the thin film transistor substrate (see fig.6).
Regarding claim 4, Mei in view of Nam discloses a portion of the second terminal is disposed on the thin film transistor substrate (see fig.6 discloses a portion of the second terminal is indirectly disposed on the thin film transistor substrate).
Regarding claim 5, Mei discloses comprising a shutter substrate (a portion of the substrate 13 in region 12) disposed between the polymer dispersed liquid crystal and the camera (see fig.6), where the shutter substrate is in communication with the second terminal (see fig.6).
Regarding claim 8, Mei discloses a method, in at least figs.5-7 and 1-4, and para.121 discloses figs.5-7 works the same as figs.1-4, except the positions of the camera 30, region 12 and element 42, comprising: 
controlling a display screen (10) with an image generation layer (at least pixel driving electrodes within the display region 11, para.120) disposed under a substrate (14)(see figs.2-4, para.97 and 98); 
sending a control signal (see figs.2-4) to a first terminal (the pixel driving electrodes in region 12) and a second terminal (the common electrode in region 12, para.80 discloses it’s a liquid crystal display unit, and Nam discloses a liquid crystal display unit having common electrode (260) and pixel driving electrodes 150 on two sides of the liquid crystal layer for the purpose of controlling the liquid crystal layer), wherein the first terminal and the second terminal are part of the image generation layer (see figs.6 and 2-4, para.97 and 98, they are belong to the same pixel driving electrodes and common electrodes in the liquid crystal panel); and 
applying a voltage across a polymer dispersed liquid crystal (152) separate from the image generation layer (see figs.6 and 10 and para.144 discloses a partition 18 is provided between region 11 and region 12, so that Mei’s pixel driving electrodes within the display region 11 is separated from the polymer dispersed liquid crystal in the region 12), the polymer dispersed liquid crystal disposed between the substrate and a camera (30) via the first terminal and the second terminal to switch the polymer dispersed liquid crystal between an opaque state and a clear state (para.101 and 108 disclose the polymer dispersed liquid crystal 152 switch between a scattering state and a transparent state).
Mei does not explicitly disclose the substrate is a thin film transistor substrate.
Nam discloses a method, in figs.1-20, a backlight (700) can be on either side of the display panel, the substrate (at least 110 with 130) is a thin film transistor substrate (see at least figs.1-4), and the image generation layer (700 or 150) disposed under the thin film transistor substrate within the display portion (see figs.1-4) for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel (abstract and para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a backlight can be on either side of the display panel, the substrate is a thin film transistor substrate, and the image generation layer disposed under the thin film transistor substrate within the display portion as taught by Nam in the method of Mei for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel.
Regarding claim 9, Mei discloses scattering light with the polymer dispersed liquid crystal in the opaque state to disable the camera (para.101 and 108).
Regarding claim 10, Mei discloses scattering light comprises sending the control signal to the first terminal and the second terminal via an embedded display port (83, para.97, 98 and 101).
Regarding claim 11, Mei discloses controlling the display screen with the image generation layer comprises controlling the display screen over circuitry (see fig.6 and para.97 and 98 and it’s inherent a liquid crystal panel has a circuitry with pixel electrodes and a common electrode for driving the liquid crystal panel); and sending the control signal to the first terminal and the second terminal comprises sending the control signal over the circuitry (see fig.6 and para.97 and 98, it’s inherent to send the control signal over the circuitry with pixel electrodes and a common electrode to drive the liquid crystal panel to display image).
Regarding claim 12, Mei discloses an apparatus, in at least figs.5-7 and 1-4, and para.121 discloses figs.5-7 works the same as figs.1-4, except the positions of the camera 30, region 12 and element 42, comprising: 
a backlight (20); 
a camera (30); 
a first substrate (13); 
a liquid crystal layer (151) disposed above the first substrate, wherein the liquid crystal layer is to rotate a polarization of light based on an applied electric field (see fig.6 and para.130); 
a second substrate (14) disposed above the liquid crystal layer; 
a pixel matrix (at least pixel driving electrodes within the display region 11, para.120) disposed under the second substrate, wherein the pixel matrix is to control the liquid crystal layer to generate an image (para.120); and 
a polymer dispersed liquid crystal (152) separate from the pixel matrix (see figs.6 and 10 and para.144 discloses a partition 18 is provided between region 11 and region 12, so that Mei’s pixel driving electrodes within the display region 11 is separated from the polymer dispersed liquid crystal in the region 12), the polymer dispersed liquid crystal disposed between the second substrate and the camera (see fig.6), wherein the polymer dispersed liquid crystal is to switch between an opaque state and a clear state (para.101 and 108 disclose the polymer dispersed liquid crystal 152 switch between a scattering state and a transparent state), wherein the opaque state is to disable the camera (para.101 and 108), and wherein the clear state allows light to pass through the polymer dispersed liquid crystal (para.101 and 108).
Mei does not explicitly disclose the first substrate is a color filter substrate to select a color of light for each pixel, the second substrate is a thin film transistor substrate.
Nam discloses an apparatus, in figs.1-20, the backlight (700) can be on either side of the display panel, the first substrate (at least 210, 250 and 260) is a color filter substrate to select a color of light for each pixel (at least figs.1-4 discloses the first substrate includes color filter 250), the second substrate (at least 110 with 130) is a thin film transistor substrate (see at least figs.1-4), and the pixel matrix (150) disposed under the thin film transistor substrate for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel (abstract and para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the backlight can be on either side of the display panel, the first substrate is a color filter substrate to select a color of light for each pixel, the second substrate is a thin film transistor substrate, and the pixel matrix disposed under the thin film transistor substrate as taught by Nam in the apparatus of Mei for the purpose of forming a liquid crystal display panel and providing light to the liquid crystal display panel.
Regarding claim 13, Mei discloses a first polarizer filter (17) disposed between the backlight and the liquid crystal layer, and a second polarizer filter (16) disposed above the liquid crystal layer (see fig.6 and para.94).
Regarding claim 14, Mei discloses the liquid crystal layer is to rotate a polarization of light from the first polarizer filter to control whether the light is to pass through the second polarizer filter (see fig.6 and para.130).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei US 2021/0072599 in view of Nam US 2014/0293187, as applied to claim 5, and further in view of Demuth US 2020/0142232.
Regarding claim 6, Mei in view of Nam discloses the shutter substrate make contact with the second terminal (see fig.6).
Mei in view of Nam does not explicitly disclose the shutter substrate is flexible to bend.
Demuth discloses an apparatus, in at least figs.1-6, the shutter substrate (201 or 202) is flexible to bend (para.29 discloses the substrate can be made of polymer material) for the purpose of having a substrate with high durability and ease of manufacture (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shutter substrate is flexible to bend as taught by Demuth in the apparatus of Mei in view Nam for the purpose of having a substrate with high durability and ease of manufacture.
Regarding claim 7, Mei discloses the first terminal and the second terminal are connected to the image generation layer (see fig.6 and para.120, the first terminal and the second terminal are part of the electrodes used in the image generation layer, so that they are connected to the image generation layer as well).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei US 2021/0072599 in view of Nam US 2014/0293187, as applied to claim 13, and further in view of Demuth US 2020/0142232.
Regarding claim 15, Mei in view of Nam discloses a first terminal (the pixel driving electrodes in region 12) in contact with a first side of the polymer dispersed liquid crystal and a second terminal (the common electrode in region 12, para.80 discloses it’s a liquid crystal display unit, and Nam discloses a liquid crystal display unit having common electrode (260) and pixel driving electrodes 150 on two sides of the liquid crystal layer) in contact with a second side of the polymer dispersed liquid crystal (see fig.6), and a substrate (a portion of 13 in region 12) to connect the second terminal to the second side of the polymer dispersed liquid crystal (see fig.6) for the purpose of controlling the liquid crystal layer in contact with a second side of the polymer dispersed liquid crystal. The reason for combining is the same as claim 1.
Mei in view Nam does not explicitly disclose the substrate is a flexible substrate.
Demuth discloses an apparatus, in at least fig.1-6, the substrate (201 or 202) is a flexible substrate (para.49, such as a polymer material) for the purpose of having a substrate with high durability and ease of manufacture (para.49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate is a flexible substrate as taught by Demuth in the apparatus of Mei in view Nam for the purpose of having a substrate with high durability and ease of manufacture.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871